Citation Nr: 1440555	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for blurred vision is denied.

2.  Entitlement to service connection for night sweats is denied.

3.  Entitlement to service connection for traumatic brain injury, also claimed as head injury.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), major depression and anxiety.

6. Entitlement to service connection for residuals of frostbite of the ears, to include the question of whether new and material evidence has been received to reopen a previously denied claim

7. Entitlement to service connection for a low back disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran initially requested a Board hearing, but he withdrew the request in May 2012, which he confirmed in September 2012.  

In light of the receipt of recent service department records showing that the Veteran served in Panama, the Board will consider his psychiatric disability claim de novo.  38 C.F.R. § 3.156(c) (2013)

The reopened issues of service connection for (1) low back disability and (2) residuals of frostbite of the ears, plus the original claims of service connection for (3) psychiatric disability, (4) blurred vision, (5) night sweats, (6) TBI, and (7) sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

New and material evidence has been submitted as to the claims of service connection for a low back disorder and residuals of frostbite of the ears.


CONCLUSIONS OF LAW

1. The claim of service connection for a low back disorder is reopened. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2. The claim of service connection for residuals of frostbite of the ears is reopened. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of service connection for low back disorder and residuals of frostbite of the ears should be reopened.  

Prior Decisions

The claims of service connection for a low back disorder and residuals of frostbite of the ears were last denied in a May 2005 rating decision.  The claim of service connection for a low back disorder was denied based on a lack of nexus evidence.  The claim of service connection for residuals of frostbite of the ears was denied because new VA treatment records did not "mention any condition of the ears related to cold injury, or frostbite, in service."  

No correspondence was received from the Veteran and no additional evidence was received within one year of the May 2005 rating decision, respectively. Thus, the claims, as decided in the June 2001 and May 2005 rating decisions, became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302; 20.1100, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

New Evidence

As to his back disability claim, the Veteran, through his attorney, submitted a statement in March 2013 asserting that his low back condition is a result of being struck by a truck during service.  The Board notes that this assertion misrepresents the Veteran's in-service injury.  The STRs, which were previously of record, do not show that the Veteran was struck by a truck.  Rather, they show that he sought treatment in September 1984 for "trauma to head, neck" after a "5 ton hood fell on back of neck."  However, for purposes of reopening the claim, the Board will accept this statement as true.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, the Veteran, through his attorney, also asserted that "[a]lthough the [V]eteran did not make a claim for a back condition until after an injury at work does not mean that the injury does not in fact date back to the [V]eteran being hit by a truck during military duty."  The Veteran's statements regarding his recurrent symptoms are sufficient to raise a reasonable possibility of substantiating the claim as the statement reflects the Veteran's report of having recurrent back pain since service.  For the limited purpose of reopening the claim, the Board will also assume the credibility of this assertion that the Veteran had back pain prior to a post-service workplace injury.  Id.  Accordingly, the assertion indicates that the current back disorder may be due to service. As such, reopening is warranted.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).    

As to frostbite of the ears, the new evidence consists of the Veteran's continued assertion that he has residuals from the frostbite injury he suffered during his service.  Also of record is an August 2011 VA outpatient treatment record noting that "he did suffer frostbite to the ears, second degree."  In light of this additional evidence, the Board finds that reopening is warranted.  

The additional service records are not directly relevant to the remaining two claims because they do not tend to make it more (or less) likely that the Veteran (1) injured his back during service or (2) has residuals of the frostbite injury to the ears.  Accordingly, reconsideration under 38 C.F.R. § 3.156(c), is not warranted for these two claims.


ORDER

The claim of entitlement to service connection for a low back disorder is reopened.

The claim of entitlement to service connection for residuals of frostbite of the ears is reopened.


REMAND

These claims must be remanded to obtain additional documentary evidence and to obtain VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates for all (non-VA) sources who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records, if necessary to obtain them.  He should be specifically asked to identify:

(a) All doctors and/or hospitals that treated him after service, including, but not limited to Hutchinson Hospital.  

(b)  All Workers' Compensation claims he has submitted to any state or local agency.

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing his in-service and/or post-service symptoms of the disabilities for which he is seeking service connection, e.g. in-service and post-service psychiatric or frostbite symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  

This should include contacting the identified Workers' Compensation office to request a copy of any records for Workers' Compensation claims, including administrative decision(s) (favorable or unfavorable) and the medical records upon which the decisions were based.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Take all necessary steps to contact the SSA and attempt to obtain all records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the SSA advises that the requested records do not exist or the records custodian does not have them.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed blurred vision.   

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all eye disorders found extant.

(b) If the Veteran does not now have-but previously had-any eye condition other than refractive error, please identify, to the extent possible, the approximate date on which such residual resolved.  The Board is particularly concerned with identifying whether the Veteran has had any eye condition at any time in the past.   

(c)  For each diagnosed disorder *other than refractive error* is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to determine whether he has a psychiatric disability, to include anxiety, PTSD, and major depression that is related to or had its onset in service.   

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.

(b) If the Veteran does not now have-but previously had-any psychiatric condition, such as depression, anxiety, and/or PTSD, please identify, to the extent possible, the approximate date on which such residual resolved. The Board is particularly concerned with identifying whether the Veteran has had such a psychiatric condition at any time in the past.   

(c)  For each diagnosed disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed sleep disorders.   

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all sleep disorders found extant, including night sweats and sleep apnea.

(b) If the Veteran does not now have-but previously had-any sleep disorder, such as night sweats and/or sleep apnea, please identify, to the extent possible, the approximate date on which such residual resolved. The Board is particularly concerned with identifying whether the Veteran has had such a sleep disorder at any time in the past.   

(c)  For each diagnosed disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed traumatic brain injury (TBI).   

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address whether it is at least as likely as not that the Veteran has a TBI disorder that had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed frostbite of the ears.   

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address whether it is at least as likely as not that the Veteran has a residual condition resulting from the frostbite of the ears that occurred during his service in Alaska?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  

In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's competent report of frostbite in service and the numerous service treatment records entries showing complaint and treatment for frostbite.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

11.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed low back disorder.   

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address whether it is at least as likely as not that the Veteran has a low back disorder that had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

12.  After completing all actions set forth in paragraphs 1-11, plus any further action needed as a consequence of the development completed in paragraphs 1-11 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


